It seems to us that that part of the return of the judge of the superior court reciting that all of the petitioners for general letters of administration requested that there be appointed a special administrator — and upon which particular reliance has been placed by the respondent as justifying the order sought to be reviewed in this proceeding — is quite immaterial, for the reason that the order which the court made and which the petitioner here is seeking to review expressly refers to another proceeding than an oral application for special letters of administration, to wit, to a formal proceeding in which a written application for letters of administration was filed; and that since no such written application for letters of administration was ever filed — and hence no such formal proceeding was before the court — the order of the court purporting to have been made in such formal proceeding must necessarily have been on the face of the record beyond the jurisdiction of the court. For that reason, and those appearing in the discussion of this matter before this court, the writ is granted, and the order sought to be reviewed is annulled. *Page 794